UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2012 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-102441 BRINX RESOURCES LTD. (Exact name of registrant as specified in its charter) Nevada 98-0388682 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Dill Dill Carr Stonbraker & Hutchings, P.C., 455 Sherman Street, Suite 300, Denver, Colorado 80203 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (505) 250-9992 Securities registered under Section 12(b) of the Act:None Securities registered under Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.[]Yes[X]No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.[X]Yes[]No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X]Yes[]No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. 1 Large accelerated filer[]Accelerated filer[] Non-accelerated filer[]Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). []Yes[X]No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter.$1,396,511 as of April 30, 2012 Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:24,629,832 as of January 25, 2013 DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS This report includes “forward-looking statements.”All statements other than statements of historical facts included or incorporated by reference in this report, including, without limitation, statements regarding our future financial position, business strategy, budgets, projected costs and plans and objectives of management for future operations, are forward-looking statements.In addition, forward-looking statements generally can be identified by the use of forward-looking terminology such as “may,” “will,” “expect,” “intend,” “project,” “estimate,” “anticipate,” “believe,” or “continue” or the negative thereof or variations thereon or similar terminology.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot give any assurance that such expectations will prove to have been correct.Important factors that could cause actual results to differ materially from our expectations (“Cautionary Statements”) include, but are not limited to, our assumptions about energy markets, production levels, reserve levels, operating results, competitive conditions, technology, the availability of capital resources, capital expenditure obligations, the supply and demand for oil and gas, the weather, inflation, the availability of goods and services, oil and natural gas drilling risks, general economic conditions (either internationally or nationally or in the jurisdictions in which we are doing business), legislative or regulatory changes (including changes in environmental regulation, environmental risks and liability under federal, state and foreign environmental laws and regulations), the securities or capital markets and other factors disclosed under “Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations,” “Item 2. Properties” and elsewhere in this report.All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by the Cautionary Statements.We assume no duty to update or revise our forward-looking statements based on changes in internal estimates or expectations or otherwise. “Bbl” is defined herein to mean one stock tank barrel, or 42 U.S. gallons liquid volume, used in reference to oil or other liquid hydrocarbons. “Mcf” is defined herein to mean one thousand cubic feet of natural gas at standard atmospheric conditions. “Working interest” is defined herein to mean an interest in an oil and gas lease that gives the owner of the interest the right to drill for and produce oil and gas on the leased acreage and requires the owner to pay a share of the costs of drilling and production operations.The share of production to which a working interest owner is entitled will always be smaller than the share of costs that the working interest owner is required to bear, with the balance of the production accruing to the mineral owners of royalties. 2 PART I ITEM 1.BUSINESS. We are an independent oil and gas company engaged in exploration, development and production of oil and natural gas. As production of these products continues, they will be sold to purchasers in the immediate area where the products are produced. Until 2005, our focus was on our undeveloped mineral interests and we were considered, at that time, to be a development stage company engaged in the acquisition and exploration of mineral and oil and gas properties.We still hold an interest in undeveloped mineral interests located in New Mexico (the “Antelope Pass Project”). However, in 2005, we suspended activities on our undeveloped mineral properties indefinitely in order to focus on our oil and gas properties and we did not conduct any operations or exploration activities on our undeveloped mineral properties during the fiscal year ended October 31, 2012. During 2005 and 2006, we acquired undeveloped oil and gas interests and commenced exploration activities on those interests.The undeveloped oil and gas interests were located in Oklahoma, Mississippi and California.In 2006, we commenced oil and gas production and started earning revenues. Our plan of operation is to continue to produce commercial quantities of oil and gas and to drill re-entries to test the oil and gas productive capabilities of our oil and gas properties.As noted above, we have suspended our efforts indefinitely on the Antelope Pass Project in order to focus on our oil and gas interests. Corporate Background ­We were incorporated under the laws of the State of Nevada on December 23, 1998, initially to explore mining claims and property in New Mexico. Property Acquisitions and Dispositions Palmetto Point Project On February 28, 2006, we acquired a 10% working interest before completion and an 8.5% revenue interest after completion, in a 10-well program at the Palmetto Point Project operated by Griffin & Griffin Exploration LLC (“Griffin & Griffin”) for a total buy-in cost of $350,000 (the “Palmetto Point Project”). The Palmetto Point Project is located in Mississippi. On September 26, 2006, we acquired two additional wells (the PP F-6B and PP F52-A wells) within the Palmetto Point Project for $70,000.On October 1, 2007, we acquired and participated in drilling two more wells within the Palmetto Point Project (the PP F-12-2 and PP F-12-3 wells) at a cost of $69,862. On October 25, 2007, we paid $17,000 for a sidetrack, a deviation of the existing PP-F-12-3 well at an angle to reach additional targeted oil sands.The well was successfully completed as a flowing oil well. On January 30, 2008, we incurred $36,498 for workovers to install submersible pumps.From November 2008 to July 2009, we incurred $44,623 for the Belmont Lake Project.The total cost of the Palmetto Point Project, including costs for the PP F-12-2, PP F-12-3, PP F-12-4 and PP F-52 wells, was $732,630 as of August 12, 2011. On August 12, 2011, we signed the asset purchase agreement with Lexaria Corp., a Nevada corporation (“Lexaria”), to sell our oil and gas assets in Mississippi for a total of $400,000 and 800,000 shares of restricted common stock with a fair value of $0.34 per share from Lexaria treasury.These properties consist principally of the Belmont Lake Oil Field and all undeveloped acreage in the Palmetto Point Project.The sum of $200,000 was deposited on August 12, 2011 and a final payment of $200,000 was made on January 13, 2012.The disposed reserves represented more than 25% of the total reserves which we considered to represent a significant alteration between capitalized costs and proved reserves and hence a loss on the sale was recognized in the Statement of Operations in the amount of $109,299. 3 Mississippi Frio-Wilcox Joint Venture On August 2, 2006, we executed a memorandum agreement with Griffin & Griffin (as operator of the project), Delta Oil and Gas, Inc., Turner Valley Oil and Gas Company, Lexaria, and the Stallion Group to participate in two proposed drilling programs located in Southwest Mississippi and Northeast Louisiana, comprised of up to 50 natural gas and/or oil wells, at a price of $400,000 (the “Mississippi Frio-Wilcox Joint Venture”).We held a 10% working interest in the Mississippi Frio-Wilcox Joint Venture project before production and a prorated reduced working interest after production based on the operator’s interest portion. On June 21, 2007, we assigned our future development interests and obligations for any new wells on our Mississippi Frio-Wilcox Joint Venture property to Lexaria for the sum of $1. We believe the assigned interests to be of nominal value.We maintained our original interest, rights, title and benefits to all seven wells drilled with our participation at the Mississippi Frio-Wilcox Joint Venture property between August 3, 2006 and June 19, 2007, specifically wells CMR-USA-39-14, Dixon #1, Faust #1 TEC F-1, CMR/BR F-14, RB F-1 Red Bug #2, BR F-33, and Randall #1 F-4, and any offset wells that could be drilled to any of these specified wells. As noted above, on August 12, 2011, we entered into an agreement to sell our interest in the Belmont Lake field and all other properties and wells located in the state of Mississippi to Lexaria. Three Sands Project On October 6, 2005, we acquired a 40% working interest in Vector Exploration Inc.’s Three Sands Project for a total buy-in cost of $88,000 plus dry hole costs (the “Three Sands Project”).The Three Sands Project is located in Oklahoma. On September 10, 2012, we signed an asset purchase agreement with GLM Energy Inc., to sell the oil and gas assets in the Three Sands Project effective June 1, 2012 for a total of $352,144.The disposed reserves represented more than 25% of the total reserves which we considered to represent a significant alteration between capitalized costs and proved reserves and hence a loss on the sale was recognized in the Statements of Comprehensive Income in the amount of $96,491 for the year ended October 31, 2012. 2008-3 Drilling Program, Oklahoma On January 12, 2009, we acquired a 5% working interest in Ranken Energy Corporation’s 2008-3 Drilling Program.We agreed to participate in the drilling operations to casing point in the initial test well of each prospect.The Before Casing Point (“BCP”) Interest is 6.25% and the After Casing Point (“ACP”) Interest is 5.00%.The interests are located in Garvin County, Oklahoma.The total cost of the 2008-3 Drilling Program was $309,152 as of October 31, 2012. King City, California Effective May 25, 2009, we entered into an agreement with Sunset Exploration to explore for oil and gas on 10,000 acres located in west central California.We paid $100,000 to earn a 20% working interest in the project by funding a maximum of 50% of a $200,000 geophysical survey composed of gravity and seismic surveys and agreeing to carry Sunset Exploration for 33.33% of dry hole cost of the first well.Completions and drilling of this first well and completion of subsequent wells on the 10,000 acres will be proportionate to each party’s working interest.The total cost of the King City Prospect was $404,121 as at October 31, 2012. 2009-2 Drilling Program, Oklahoma On June 19, 2009, we acquired a 5% working interest in Ranken Energy Corporation’s 2009-2 Drilling Program.We agreed to participate in the drilling operations to casing point in the initial test well of each prospect.The BCP Interest is 6.25% and the ACP Interest is 5.00%.As of October 31, 2012, the total cost of the 2009-2 Drilling Program was $114,420.The interests are located in Garvin County, Oklahoma. 4 2009-3 Drilling Program, Oklahoma On August 12, 2009, we acquired a 5.00% working interest in Ranken Energy Corporation’s 2009-3 Drilling Program.We agreed to participate in the drilling operations to casing point in the initial test well of each prospect.The BCP Interest is 6.25% and the ACP Interest is 5.00%.The total cost of the 2009-3 Drilling Program, including drilling costs, as of October 31, 2012, was $337,749.The interests are located in Garvin County, Oklahoma. 2009-4 Drilling Program, Oklahoma On December 19, 2009, we acquired a 5.00% working interest in Ranken Energy Corporation’s 2009-4 Drilling Program for a total buy-in cost of $13,482.We agreed to participate in the drilling operations to casing point in the initial test well of each prospect.The BCP Interest is 6.25% and the ACP Interest is 5.00%.Dennis #1-8 started producing in May 2010 and an amount of $79,892, which included the buy-in cost, was moved to the proved properties pool.It was later abandoned in September 2010.Dennis#2-8 was abandoned on November 17, 2010; an amount of $34,068 which included the buy-in cost was moved to the proved property pool.Murray Trust#3-19 was abandoned on December 13, 2010; an amount of $12,917 which included the buy-in cost was moved to the proved property pool.Murray Trust#2-19 started producing during November 2010; an amount of $49,637 which included the buy-in cost was moved to the proved property pool.As of October 31, 2012, the total cost of the 2009-4 Drilling Program was $190,182.The interests are located in Garvin County, Oklahoma. Washita Bend 3D Exploration Project, Oklahoma On March 1, 2010, we acquired a 5.00% working interest in Ranken Energy Corporation’s Washita Bend 3D Exploration Project for a buy-in cost of $46,250.The BCP Interest is 5.625% and the ACP Interest is 5.00% on the first eight wells and then 5% before and after casing point on succeeding wells.As of October 31, 2012, the total cost, including seismic costs, was $537,361. South Wayne Prospect, Oklahoma On March 14, 2010, we acquired a 5.00% working interest in McPherson #1-1 well for a payment of $5,000 for leasehold, prospect and geophysical fees, and dry hole costs of $32,370.The total cost, including drilling costs, as of October 31, 2012 was $61,085.We agreed to participate in the drilling operations to casing point in the initial test well of each prospect.The BCP Interest is 6.25% and the ACP Interest is 5.00%.The interests are located in McClain County, Oklahoma. 2010-1 Drilling Program, Oklahoma On April 23, 2010, we acquired a 5.00% working interest in Ranken Energy Corporation’s 2010-1 Drilling Program.We agreed to participate in the drilling operations to casing point in the initial test well of each prospect.The BCP Interest is 6.25% and the ACP Interest is 5.00%.As of October 31, 2012, the total cost of the 2010-1 Drilling Program was $254,817.The interests are located in Garvin County, Oklahoma. Double T Ranch#1 SWDW, Oklahoma On July 17, 2012, we acquired a 3.00% working interest in the drilling, completion and operations of the Double T Ranch#1 SWDW located in Garvin County from Ranken Energy Corporation. At October 31, 2012, the cost of the Double T Ranch#1 SWDW was $43,078. International Exploration Program We are attempting to expand our property base by locating other resource properties internationally. Accordingly, we have hired consultants to gather data on properties that may be of interest to us. The consultants on a best efforts basiswill attempt to acquire option agreements, lease agreements and/or the outright purchase of oil and /or gas properties internationally. As of the date of this filing, we have not found a suitable acquisition. Antelope Pass Project In September 2002, we acquired a 100% interest in leases on unpatented lode mining claims in the Antelope Pass Project, located in the Hidalgo County, New Mexico for $811, from Leroy Halterman, who was a non-affiliate of our company at that time.The Antelope Pass Project consists of the Kendra 1 through Kendra 8 mineral claims.Unpatented claims are mining claims for which the holder has no patent, or document that conveys 5 title.The 2011-2012 Bureau of Land Management maintenance fee has been paid and the claims are valid until August 31, 2013 without any additional expenditure. We have suspended our efforts indefinitely on the Antelope Pass Project. Exploration and Acquisition Capital Expenditures During the fiscal years ended October 31, 2012, 2011, and 2010, we incurred $284,707, $625,941, and $1,170,104, respectively, in identifying and acquiring oil and natural gas interests, and for exploration costs. Principal Products We conduct exploration activities to locate oil and natural gas. As we continue our production of these products, we anticipate that generally they will be sold to purchasers in the immediate area where the products are produced. We expect that the principal markets for oil and natural gas will continue to be refineries and transmission companies that have facilities near our producing properties. Competition Oil and gas exploration, mineral exploration and acquisition of undeveloped properties are highly competitive and speculative businesses.We compete with a number of other companies, including major mining and oil and gas companies and other independent operators that are more experienced and which have greater financial resources.We do not hold a significant competitive position in either the mining industry or the oil and gas industry. Major Customers During the fiscal years ended October 31, 2012 and 2011, we collected $382,540 (81%) and $798,912 (64%), respectively, of our revenues from Ranken Energy Corporation, the operator of the Oklahoma Properties.Since we work with only a few operators, we will continue to be dependent on these few operators for a substantial portion of our revenues in fiscal year 2013. Compliance with Government Regulation Our oil and gas operations are subject to various levels of government controls and regulations in the United States. Legislation affecting the oil and gas industry has been pervasive and is under constant review for amendment or expansion. Pursuant to such legislation, numerous federal, state and local departments and agencies have issued extensive rules and regulations binding on the oil and gas industry and its individual members, some of which carry substantial penalties for failure to comply. Such laws and regulations have a significant impact on oil and gas drilling, gas processing plants and production activities, increase the cost of doing business and, consequently, affect profitability. Inasmuch as new legislation affecting the oil and gas industry is commonplace and existing laws and regulations are frequently amended or reinterpreted, we are unable to predict the future cost or impact of complying with such laws and regulations.A breach or violation of such laws and regulations may result in the imposition of fines and penalties.At present, we do not believe that compliance with environmental legislation and regulations will have a material effect on our operations; however, any changes in environmental legislation or regulations or in our activities may cause compliance with such legislation and/or regulation to have a material impact on our operations.In addition, certain types of operations require the submission and approval of environmental impact assessments.Environmental legislation is evolving in a manner that means stricter standards, and enforcement, fines and penalties for non-compliance are becoming more stringent.Environmental assessments of proposed projects carry a heightened degree of responsibility for companies and directors, officers and employees.The cost of compliance with changes in governmental regulations has a potential to reduce the profitability of operations.We intend to ensure that we comply fully with all environmental regulations relating to our operations. With respect to our Oklahoma oil and gas interests, we are required to file Oklahoma Form 1000 and pay $100 to obtain state permits for oil and gas drill sites on private lands.Although we do not presently hold any 6 interest in leases on state or federal lands, in the future we may be required to obtain environmental assessments in connection with wildlife impacts or archeological clearances. With respect to our Antelope Pass Project, we will be required to conduct all mineral exploration activities in accordance with the rules and regulations of the Bureau of Land Management (“BLM”) of the United States Department of the Interior.If we proceed with our Antelope Pass Project, we will be required to obtain a permit prior to the initiation of exploration.To obtain a permit we will have to submit plans of operations to both the BLM and the State of New Mexico as part of our permit application. Employees Leroy Halterman served as our president and secretary and a director until his death on April 6, 2012 and received monthly management fees of $6,000 until that time.For the fiscal years ended October 31, 2012 and 2011, we incurred $30,000 and $72,000, respectively, for Mr. Halterman’s services. After Mr. Halternan’s passing, Kenneth Cabianca became our president and receives a monthly fee of $5,000, effective as of July 1, 2012, for such services.We also pay Mr. Cabianca management fees of $7,500 per month for services rendered under a Management Consulting Agreement.For the fiscal years ended October 31, 2012 and 2011, we paid Mr. Cabianca $122,000 and $101,000 in management fees, respectively. We engaged Kulwant Sandher to serve as our chief financial officer on a part-time basis beginning November 2009 and pay him CAD$2,500 plus taxes per month.For the fiscal years ended October 31, 2012 and 2011, we paid Mr. Sandher $78,597 and $76,813, respectively, for his services. On August 24, 2012, Georgia Knight was elected to fill the vacancy in our board of directors created by Mr. Halterman’s passing.Ms. Knight receives $500 per month for her service as a director.For the fiscal year ended October 31, 2012, we paid Ms. Knight $1,000 for her services. For the fiscal years ended October 31, 2012 and 2011, we incurred $74,000 and $71,000, respectively, for administrative services performed by Downtown Consulting.Downtown Consulting is an entity owned and controlled by Sarah Cabianca, the daughter of Kenneth Cabianca and one of our shareholders.We pay Downtown Consulting a monthly fee of $7,000 for its services.We anticipate that we will be conducting most of our business through agreements with consultants and third parties.We have not entered into any arrangements or negotiations with any other consultants or third parties and our employees are not covered under a collective bargaining agreement. ITEM 1A.RISK FACTORS. Not required for smaller reporting companies. ITEM 1B.UNRESOLVED STAFF COMMENTS. Not required for smaller reporting companies. ITEM 2.PROPERTIES. Oil and Gas Properties Note that all production amounts disclosed for the individual properties herein are for 100% of the production for such property and not the production amount relating only to the Company’s working interest. Three Sands Project On October 6, 2005, we acquired a 40% working interest in Vector Exploration Inc.’s Three Sands Project located in Noble County, Oklahoma. 7 On September 10, 2012, we signed an asset purchase agreement with GLM Energy Inc., to sell the oil and gas assets in the Three Sands Project effective June 1, 2012 for a total of $352,144.The disposed reserves represented more than 25% of the total reserves which we considered to represent a significant alteration between capitalized costs and proved reserves and hence a loss on the sale was recognized in the Statements of Comprehensive Income in the amount of $96,491 for the year ended October 31, 2012. Current Oklahoma Projects 2008-3 Drilling Program, Oklahoma.On January 12, 2009, we acquired a 5% working interest in Ranken Energy Corporation’s 2008-3 Drilling Program located in Garvin County, South Central Oklahoma.This program is composed of four 3-D seismically defined separate prospects with one exploratory well in three of the prospects and two in the fourth prospect.Targeted pay zones include the prolific Bromide Sands, Viola Limestone, Deese Sandstone and Layton Sandstone.One of the wells has very similar geology and structure to the Bromide sands in the Owl Creek field. Five wells were drilled during 2009.Production casing was set on four of the five wells and the fifth well was deemed non-commercial and was plugged and abandoned.Two of the four completed wells are still producing commercial quantities of oil and gas, with one of the wells still flowing naturally and producing most of the oil.One development well was drilled in August of 2011 near the highest producing well in the program.As of October 31, 2012, the three producing wells in this program have produced a total of 177,340 Bbls of oil and 35,218 Mcf of natural gas. 2009-2 Drilling Program, Oklahoma.On June 15, 2009, we acquired a 5% working interest in Ranken Energy Corporation’s 2009-2 Drilling Program located in Garvin County, Oklahoma.A total of three wells were drilled in this program and targeted pay zones that were the same as in the 2008-3 program.The zones included the prolific Oil Creek, Bromide Sands, Viola, Deese and Layton Sandstone. This program is composed of three 3-D seismically defined separate prospects.All wells were drilled in the last fiscal quarter of 2009. Two of the wells were deemed non-commercial and were plugged and abandoned.Production casing was set on one of the three wells and completion efforts have taken place on the third well; however, after testing it was also deemed non-commercial and plugged. 2009-3 Drilling Program, Oklahoma.On August 12, 2009, we acquired a 5% working interest in Ranken Energy Corporation’s 2009-3 Drilling Program located in Garvin County, Oklahoma.Targeted pay zones include the prolific Oil Creek, Bromide Sands, Viola and Deese sands. This program is composed of four 3-D seismically defined separate prospects with one exploratory well in each of the four prospects.All four of the wells have been drilled and production casing has been set on all four.Two of the wells had successful drill stem tests that flowed oil and gas to the surface.Electric and radiation logs indicate multiple pay zones in all four wells. One of the four wells in this program was completed in late January 2010 as a flowing oil and gas well.The well was flowing naturally at rates between 400 and 500 Bbls of fluid per day with an oil cut of between 50% and 70% oil.Natural gas was being produced at a rate of over 400 Mcf per day.This well only produced for a few days before snow and ice storms forced shutting the well in because the produced oil and water could not be hauled away from the location and the storage tanks for these liquids were full.The well is now producing oil and gas with the use of a pumping unit.The second well that also had a flowing drill stem test was completed in late March 2010 and that well is currently producing oil and natural gas with the use of a pumping unit.Total production from these two producing wells as of October 31, 2012 totaled 134,474 Bbls of oil and 34,999 Mcf of natural gas. The two remaining wells were completed in late May 2010.After testing, both wells were deemed to be non-commercial and have been plugged and abandoned. 2009-4 Drilling Program, Oklahoma.On December 19, 2009, we acquired a 5% working interest in Ranken Energy Corporation’s 2009-4 Drilling Program located in Garvin County, Oklahoma.Targeted pay zones include the prolific Oil Creek, Bromide Sands, Viola and Deese sands. This program is composed of four 3-D seismically defined separate prospects with one exploratory well in each of the two prospects. 8 Drilling of the first well started in early February 2010 and reached total depth on February 20, 2010.The second well drilling started in late February 2010 and reached total depth on April 8, 2010.Both of the wells intercepted multiple potential productive horizons and production casing was set.The lowest horizon in the first well flowed oil and gas on a drill stem test.Weather was initially a problem with heavy rain causing flooding and other delays but both wells have now been completed.Both wells were treated for a poor cement bond and only one remains in production.The one well that could not be successfully treated for the poor cement bond was plugged and abandoned.Another well is being drilled as a twin to this well.If it is not successful it will be left unplugged as a possible salt water disposal well.As of October 31, 2012, both wells have been plugged and abandoned after producing a few thousand Bbls of oil. 2010-1 Program, Oklahoma.On April 23, 2010, we acquired a 5% working interest in Ranken Energy Corporation’s 2010-1 Drilling Program located in Garvin County, Oklahoma.Targeted pay zones include the prolific Oil Creek, Bromide Sands, Viola and Deese sands. This program is composed of four 3-D seismically defined separate prospects with one exploratory well in each of the two prospects. As of late October 2010, all four wells of the four-well program had been drilled.Three of the wells had production casing set and one well was plugged and abandoned.The three successful wells intercepted multiple pay zones including the prolific lowest zone.One well had a flowing drill stem test but the other two wells were not drill stem tested.All three wells show excellent porosity, permeability, and hydrocarbon shows.Completion of these wells started in mid-September 2010.All three of the wells were completed in the deepest pay zone as of October 31, 2010 with one well continuing to produce at a rate of 11 Bbls of oil per day and a second producing at a rate of 115 Bbls of oil per day in October 2012.The third well in this program is currently shut-in.Total production from these wells as of October 31, 2012 was 104,007 Bbls of oil and 19,519 Mcf of natural gas. South Wayne Prospect, Oklahoma. On March 14, 2010, we acquired a 5% working interest in Okland Oil’s South Wayne prospect located in McClain County, Oklahoma.As of October 31, 2010, the well had been drilled and production casing has been set.The well was perforated in July 2010 and immediately started flowing oil at a rate of 200 Bbls per day.The flow of oil was slowed and stopped due to a buildup of paraffin.A pumping unit was placed on the well in late August 2010.Total production for the McPherson well as of October 31, 2012 was 18,782 Bbls of oil and 10,521 Mcf of natural gas.Additional pay zones are located above the currently producing horizon and it is anticipated that these zone will be perforated in the future adding additional production to the well. Washita Bend 3D Exploration Project, Oklahoma.On March 1, 2010, we agreed to participate with a 5% working interest in a 3-D seismic program managed by Ranken Energy Corporation which will cover approximately 135 square miles in a known oil and gas producing area.An earlier 2-D seismic program over the same area indicated a number of untested structures.We expect the 3-D program will refine and better define the structures discovered during the earlier program and pinpoint drill locations.We will participate in the seismic program and the related prospect generation and acquisition phase without any promotion. Work has commenced on this project.Shooting and data acquisition started on the Oklahoma 3-D project in late February 2011.The project covers approximately 86,350 acres or 135 square miles of which approximately 83,043 acres or 130 square miles has been permitted. The project employs state of the art equipment and processing that will help pinpoint drill target and well locations.Initial testing to determine what sweep frequencies to be used reinforced the fact that the data to be acquired will be of high quality compared to surveys performed in the past.This survey is taking place over an area that was originally shot with 2-D seismic that located a number of anomalies but the data was not of sufficient quality to pinpoint well locations.In contrast, this 3-D survey is expected to pinpoint these locations, dramatically reducing the risk of drilling dry holes.A total of 5,148 acres of leases have been acquired thus far and leasing of additional lands is still under way. As of October 31, 2012, all of the permitted area had been shot and data acquired.All initial or first run processing data has been completed and interpretation of the data and mapping as well as prospect delineation has started.Title research and leasing on a number of potential prospects is underway and it is anticipated that up to a 10-well exploration program on 10 separate prospects will start in the near future. 9 Double T Ranch#1 SWDW, Oklahoma.On July 17, 2012, we acquired a 3.00% working interest in the drilling, completion and operations of the Double T Ranch#1 SWDW located in Garvin County from Ranken Energy Corporation. King City Oil Field Effective May 25, 2009, we entered into an agreement with Sunset Exploration to explore for oil and gas on 10,000 acres located in west central California.The agreement calls for us to earn a 20% working interest in the project by funding a maximum of 50% of a $200,000 geophysical survey composed of gravity and seismic surveys and agreeing to carry Sunset Exploration for 33.33% of dry hole cost of the first well.Completions and drilling of this first well and completion of subsequent wells on the 10,000 acres will be proportionate to each party’s working interest.The geophysical surveys have been completed and most have been processed and interpreted.The initial surveys indicated that several more short geophysical survey lines would improve the interpretation.These additional lines have been completed and subsequently several stages of reprocessing have been applied to the original data.In midsummer 2011, permitting of the first drill hole began and the well was started in mid-November 2011.Production casing was set on November 28, 2011 and was completed in January 2012.The operator is currently evaluating the well to determine if economic quantities of hydrocarbon can be produced. International Exploration Program We are attempting to expand our property base by locating other resource properties internationally. Accordingly, we have hired consultants to gather data on properties that may be of interest to us. The consultants on a best efforts basiswill attempt to acquire option agreements, lease agreements and/or the outright purchase of oil and/or gas properties internationally. As of the date of this filing, we have not found a suitable acquisition. Production and Prices The following table sets forth information regarding net production of oil and natural gas, and certain price and cost information for fiscal years ended October 31, 2012, 2011 and 2010. For the fiscal year ended October 31, 2012 For the fiscal year ended October 31, 2011 For the fiscal year ended October 31, 2010 Production Data: Natural gas (Mcf) Oil (Bbls) Average Prices: Natural gas (per Mcf) Oil (per Bbl) Production Costs: Natural gas (per Mcf) Oil (per Bbl) Productive Wells The following table summarizes information at October 31, 2012, relating to the productive wells in which we owned a working interest as of that date. Productive wells consist of producing wells and wells capable of production, but specifically exclude wells drilled and cased during the fiscal year that have yet to be tested for completion (e.g., all of the operated wells drilled by the Company during this year have been cased in preparation for completion, but no operations have been initiated that would allow these wells to be productive). Gross wells are the total number of producing wells in which we have an interest, and net wells are the sum of our fractional working interests in the gross wells. 10 Gross Net Location Oil Gas Total Oil Gas Total Oklahoma 9 0 9 California 0 0 0 Total 9 0 9 Unaudited Oil and Gas Reserve Quantities The following unaudited reserve estimates for Oklahoma, presented as of October 31, 2012, were prepared by Harper and Associates, an independent petroleum engineering firm. The combined estimated proved reserves prepared by Harper and Associates are summarized in the table below, in accordance with definitions and pricing requirements as prescribed by the Securities and Exchange Commission (the “SEC”).Prices paid for oil and natural gas vary widely depending upon the quality such as the Btu content of the natural gas, gravity of the oil, sulfur content and location of the production related to the refinery or pipelines. There are many uncertainties inherent in estimating proved reserve quantities and in projecting future production rates and the timing of development expenditures.In addition, reserve estimates of new discoveries that have little production history are more imprecise than those of properties with more production history.Accordingly, these estimates are expected to change as future information becomes available. Proved oil and gas reserves are the estimated quantities of crude oil and natural gas which geological and engineering data demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions. Proved developed oil and gas reserves are those reserves expected to be recovered through existing wells with existing equipment and operating methods. Unaudited net quantities of proved developed and undeveloped reserves of crude oil and natural gas (all located within United States) are as follows: Crude Oil Natural Gas Changes in proved reserves (Bbls) (MCF) Estimated quantity, October 31, 2010 Revisions of previous estimate Discoveries Reserves sold to third parties Production ) Estimated quantity, October 31, 2011 Reserves sold to third parties ) ) Revisions of previous estimate Discoveries - - Production ) ) Estimated quantity, October 31, 2012 The revisions in the Company’s estimates of proved oil and gas reserves are due to the fact that there was more substantive data, such as a longer history of production, available to its engineers which allowed them to better quantify the reserve estimates. 11 Proved Reserves at year end Developed Undeveloped Total Crude Oil (Bbls) October 31, 2012 October 31, 2011 October 31, 2010 Gas (MCF) October 31, 2012 October 31, 2011 October 31, 2010 Internal Controls Over Preparation of Proved Reserve Estimates Our policies regarding internal controls over reserve estimates requires reserves to be in compliance with the SEC definitions and guidance and for reserves to be prepared by one or more independent third party reserve engineering firms under the supervision of our management. Our management provides to our third party reserve engineers, reserve estimate preparation material such as property interests, production, current costs of operation and development, current prices for production, geoscience and engineering data, and other relevant information.During the fiscal year ended October 31, 2012, we retained Harper & Associates, Inc. as independent third-party reserve engineers, to prepare our estimates of proved reserves.For more information about the evaluations performed by Harper & Associates, Inc., see copies of its report filed as exhibits to this Form 10-K. Our former President, Leroy Halterman, was the person primarily responsible for overseeing the preparation of reserves estimates conducted by independent third-party engineers. Mr. Halterman had 40years of geology experience, which included being president of a natural resource investment firm. He directed over 30 mineral project appraisals and evaluations prior to joining us.In these capacities, Mr. Halterman had a very high degree of working knowledge and understanding of geologic formations, drilling and completion parameters. Given his familiarity with the properties he had previously directed and those current properties we hold,weconsidered Mr. Halterman to be a qualified person in overseeing thepreparation of our internal reserve estimates by a third-party engineering firm. Mr. Halterman was a graduate of the Missouri School of Mines with a Bachelor of Science degree in Geology.Mr. Halterman passed away in April 2012. We have engaged Mr. Brian Ault to oversee the preparation of the reserve estimates conducted by independent third-party engineers.Mr. Ault has 25 years of experience in drilling, completion, production, regulatory reporting/permitting, reservoir studies and evaluations of United States oil and gas fields.Mr. Ault graduated from Marietta College in May 1986 with a Bachelor of Science degree in Petroleum Engineering and is a member of the Society of Petroleum Engineers.Given his qualifications, we consider Mr. Ault to be a qualified person in overseeing the preparation of our internal reserve estimates by a third-party engineering firm. Oil and Gas Acreage The following table sets forth the undeveloped and developed acreage, by area, held by us as of October 31, 2012.Undeveloped acres are acres on which wells have not been drilled or completed to a point that would permit the production of commercial quantities of oil and gas, regardless of whether such acreage contains proved reserves.Developed acres are acres, which are spaced or assignable to productive wells.Gross acres are the total number of acres in which we have a working interest.Net acreage is obtained by multiplying gross acreage by our working interest percentage in the properties.The table does not include acreage in which we have a contractual right to acquire or to earn through drilling projects, or any other acreage for which we have not yet received leasehold assignments.Leasing efforts were minimal during the fiscal year ended October 31, 2012 in anticipation of the large leasing efforts that will begin in the near future on prospects generated within the 135 square mile Oklahoma 3D seismic program. 12 Undeveloped Acres Developed Acres Gross Net Gross Net Oklahoma 5,573.6 392.6 96.0 California 10,000.0 2,000.0 0.0 Total 15,573.6 2,392.6 Drilling Activity The following table sets forth our drilling activity during the years ended October 31, 2012, 2011 and 2010.We drilled less wells the past two years as we plan to drill numerous future wells based upon prospects generated by the new 135 square mile Oklahoma 3D seismic program.This past year we participated in the drilling of the Double T Ranch#1 salt water disposal well located in Garvin County, Oklahoma. Gross Net Gross Net Gross Net Exploratory wells: Productive 0 0 1 9 Dry 0 0 0 4 Development wells: Productive 0 0 1 .2 4 Dry 0 0 0 0 1 Total wells 0 0 2 .3 18 Mineral Property Antelope Pass Project We suspended activities on the Antelope Pass Project indefinitely in order to focus on our oil and gas properties in 2005.We have not conducted any operations or exploration activities on the Antelope Pass Project since 2005.To date, we have expended $3,101 in connection with the Antelope Pass Project, including geological mapping, sampling and assaying. Location and Access.The Antelope Pass Project is located in west central Hidalgo County, New Mexico, approximately ten miles east of the New Mexico-Arizona border.The Antelope Pass Project lies in the Peloncillo Mountains, 35 miles southwest of Lordsburg, New Mexico.The closest major air service to the property is located in Tucson, Arizona.Access to the property is from Tucson traveling east via Interstate Highway 10 for approximately 130 miles to the Animas, New Mexico exit.From that exit, travel is south 20 miles on State Highway 338 to the town of Animas and then west for seven miles via State Highway 9.The property can be reached on gravel roads and dirt tracks. The property is comprised of low hills and alluvial valleys, with elevations ranging from a low of 4,480 feet to a high of 4,580 feet.Vegetation is sparse and includes desert grasses, cacti, and creosote bushes. The Antelope Pass Project consists of eight unpatented lode mining claims totaling 160 acres, situated in Township 27 South, Range 20 West, Sections 18 and 19 and Township 27 South, Range 21 West, Sections 13 and 24.A lode is a mineral deposit in consolidated rock as opposed to a placer deposit, which is a deposit of sand or gravel that contains particles of gold, ilmenite, gemstones, or other heavy minerals of value. The claims are located on federal lands under the administration of the Bureau of Land Management (BLM).They are not subject to any royalties, but annual maintenance fees must be paid to the BLM of $125 per claim or a total of $1,000 for the entire claim block to keep them valid.Including federal and county filing fees, an expenditure of approximately $125 per claim for total payment of $1,000 per year for the entire claim block is required to keep the claims valid. 13 Under the General Mining Law of 1872, which governs our mining claims and leases, we, as the holder of the claim, have the right to develop the minerals located in the land identified in the claim.We must pay an annual maintenance fee of $125 per claim to hold the claim.Claims can be held indefinitely with or without mineral production, subject to challenge if not developed.Using land under an unpatented mining claim for anything but mineral and associated purposes violates the General Mining Law of 1872.All fees have been paid keeping the mining claims valid until August 31, 2013. Office Space Until his death in April 2012, we used the offices of Leroy Halterman, our former president, located at 820 Piedra Vista Road NE, Albuquerque, NM 87123.Since then, our offices have been located temporarily in care of the registrant’s counsel, Dill Dill Carr Stonbraker & Hutchings, P.C., 455 Sherman Street, Suite 300, Denver, Colorado 80203. ITEM 3.LEGAL PROCEEDINGS. In September 2010, two lawsuits were filed in the District Court of Garvin County in the State of Oklahoma by Harold Hamm (“Hamm”) against certain defendants (“Defendants”) and consolidated together alleging, among other things, that Hamm owns an interest in two oil and gas leases in Garvin County and is entitled to a 50% participatory interest.We were not named as a party in these legal proceedings, but Hamm’s allegations include a claim that he is entitled to a 50% participatory interest in the Joe Murray Farms well drilled as part of the 2009-3 Drilling Program, in which we purchased a 6.25% working interest before casing point and 5.0% working interest after casing point.We and the Defendants believe that there is no merit to Hamm’s allegations.In connection with these proceedings, the Defendants were ordered in January 2011 to escrow fifty percent (50%) of the revenues generated within the subject area pending the outcome of these proceedings.For this reason, fifty percent (50%) of the revenues we are entitled to that have been generated by production from the Joe Murray Farms well is being escrowed and there is no assurance that we will be able to recover these proceeds.As of October 31, 2012, we recognized $51,276 in revenue from the Joe Murray Farms well and a total of $170,571 has not been recognized as revenue and is being escrowed pending the outcome of these proceedings. ITEM 4.Mine Safety Disclosures. Not applicable. 14 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our common stock was listed for quotation on the OTC Bulletin Board from July 27, 2004 to February 23, 2011 and has been quoted on the OTC.QB since that date under the symbol “BNXR”.The following table sets forth the range of high and low bid quotations for each fiscal quarter of the last two fiscal years. These quotations reflect inter-dealer prices without retail mark-up, markdown, or commissions and may not necessarily represent actual transactions. Bid Prices 2011 Fiscal Year High Low Quarter ending 01/31/11 Quarter ending 04/30/11 Quarter ending 07/31/11 Quarter ending 10/31/11 2012 Fiscal Year Quarter ending 01/31/12 Quarter ending 04/30/12 Quarter ending 07/31/12 Quarter ending 10/31/12 As of January 14, 2013, there were 29record holders of our common stock, and one record holder of our Series A preferred stock.The closing bid price of our common stock on January 24, 2013 was $0.075. Since our inception, no cash dividends have been declared on our common stock. ITEM 6.SELECTED FINANCIAL DATA. Not required for smaller reporting companies. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Our original business plan was to proceed with the exploration of the Antelope Pass Project to determine whether there were commercially exploitable reserves of gold located on the property comprising the mineral claims.Based on the geological report and recommendation prepared by Leroy Halterman, who was our geological consultant at that time, we completed geological mapping, sampling and assaying in connection with the first phase of a staged exploration program during the fiscal year ended October 31, 2004.In 2005, we suspended our activities on the Antelope Pass Project indefinitely in order to focus on our oil and gas properties and we did not conduct any operations or exploration activities on the Antelope Pass Project during the fiscal years ended October 31, 2012 or 2011.At the time of this report, we do not know when or if we will proceed with the Antelope Pass Project. Our present plan of operation is to continue our exploration and production activities on our oil and gas properties.We anticipate that we will incur the following expenses over the next twelve months in connection with our oil and gas properties: § $300,000 to $500,000 in connection with our oil and gas properties to include seismic acquisitions, lease and associated broker costs, drilling, completing and equipping new wells and for costs associated with production; and § $700,000 for operating expenses, including professional, legal, investor relations and accounting expenses associated with our being a reporting issuer under the Securities Exchange Act of 1934. 15 Accordingly, we anticipate spending approximately $1,000,000 to $1,200,000 over the next twelve months in pursuing our stated plan of operations.The Company expects currently producing and new wells to come online, generating sufficient cash to offset any increase in expenses. Critical Accounting Policies Oil and Gas Interests.We utilize the full cost method of accounting for oil and gas activities.Under this method, subject to a limitation based on estimated value, all costs associated with property acquisition, exploration and development, including costs of unsuccessful exploration, are capitalized within a cost center.No gain or loss is recognized upon the sale or abandonment of undeveloped or producing oil and gas interests unless the sale represents a significant portion of oil and gas interests and the gain significantly alters the relationship between capitalized costs and proved oil and gas reserves of the cost center.Depreciation, depletion and amortization of oil and gas interests is computed on the units of production method based on proved reservesAmortizable costs include estimates of future development costs of proved undeveloped reserves. Capitalized costs of oil and gas interests may not exceed an amount equal to the present value, discounted at 10%, of the estimated future net cash flows from proved oil and gas reserves plus the cost, or estimated fair market value, if lower, of unproved interests.Should capitalized costs exceed this ceiling, an impairment is recognized.The present value of estimated future net cash flows is computed by applying average prices calculated on a simple average from the first day in the trailing 12 months, of oil and gas to estimated future production of proved oil and gas reserves as of year end, less estimated future expenditures to be incurred in developing and producing the proved reserves and assuming continuation of existing economic conditions. Asset Retirement Obligations. We follow FASB ASC 410-20 “Accounting for Asset Retirement Obligations,” whichaddresses financial accounting and reporting for obligations associated with the retirement of tangible long-lived assets and the associated asset retirement costs.FASB ASC 410-20 requires recognition of the present value of obligations associated with the retirement of tangible long-lived assets in the period in which it is incurred.As of October 31, 2012 and 2011, we recognized the future cost to plug and abandon the gas wells over the estimated useful lives of the wells in accordance with FASB ASC 410-20.The liability for the fair value of an asset retirement obligation with a corresponding increase in the carrying value of the related long-lived asset is recorded at the time a well is completed and ready for production.We amortize the amount added to the oil and gas properties and recognize accretion expense in connection with the discounted liability over the remaining life of the respective wells. The estimated liability is based on historical experience in plugging and abandoning wells, estimated useful lives based on engineering studies, external estimates as to the cost to plug and abandon wells in the future and federal and state regulatory requirements. The liability is a discounted liability using a credit-adjusted risk-free rate of 12%.Revisions to the liability could occur due to changes in plugging and abandonment costs, well useful lives or if federal or state regulators enact new guidance on the plugging and abandonment of wells. The information below reflects the change in the asset retirement obligations during the years ended October 31, 2012 and 2011: October 31, October 31, Balance, beginning of year $ $ Liabilities assumed - Revisions ) ) Accretion expense Balance, end of year $ $ The reclamation obligation relates to the Bagwell #1-20, Bagwell #2-20, Jackson #1-18, Miss Gracie#1-18, Joe Murray Farm, Dennis #2-8, Gehrke #1-24, and Miss Jenny #1-8 wells at the Oklahoma Properties, and McPherson #1-1 well at South Wayne Prospect.The present value of the reclamation liability may be subject to change based on management’s current estimates, changes in remediation technology or changes to the applicable laws and regulations.Such changes will be recorded in our accounts as they occur. Reserve Estimates.Our estimates of oil and natural gas reserves are projections based on an interpretation of geological and engineering data.There are uncertainties inherent in the interpretation of such data as well as the 16 projection of future rates of production and the timing of development expenditures.Estimates of the economicallyrecoverable quantities of oil and natural gas attributable to any particular group of properties, classifications of such reserves based on the risk of recovery, and estimates of the future net cash flows expected therefrom may vary substantially.Actual production, revenues and expenditures with respect to our reserves will likely vary from estimates, and such variances may be material. Results of Operations We realized revenues of $469,107 from natural gas and oil sales during the fiscal year ended October 31, 2012, compared with $1,241,015 during the fiscal year ended October 31, 2011, a decrease of $771,908 due primarily to a decrease in the number of producing wells.In the fiscal year ended October 31, 2012, we sold 14,017 Mcf of natural gas and 4,300 Bbls of oil, and in 2011, we sold approximately 26,662 Mcf of natural gas and 11,962 Bbls of oil.Our natural gas volumes decreased by 47%, and our oil volume decreased by 64%.The average price received for our natural gas sales in 2012 was $4.93 per Mcf, versus $6.01 per Mcf in 2011, representing a decrease of $1.08 or 18%.The average price received for our crude oil sales in 2012 was $93.13 per Bbl, versus $89.81 per Bbl in 2011, representing an increase of $3.32 or 4%. For the fiscal year ended October 31, 2012, we incurred a net loss of $764,988, compared with a net loss of $131,443 for the fiscal year ended October 31, 2011 (an increase in net loss of $633,545). We incurred direct costs of $1,254,308 for the fiscal year ended October 31, 2012, compared with $1,373,358 for the fiscal year ended October 31, 2011, a decrease of $119,050.The decrease in our direct costs was largely attributable to decreases in our production costs, depletion and accretion costs, and general and administrative costs, offset by an increase in our writedown of natural oil and gas properties.Our general and administrative costs decreased to $595,386 for the fiscal year ended October 31, 2012, from $735,384 for the fiscal year ended October 31, 2011 due to a decrease in costs of investor relations and consulting services. Our depletion and accretion costs decreased from $344,932 during the fiscal year ended October 31, 2011 to $145,835 for the fiscal year ended October 31, 2012, a decrease of $199,097.Depletion is calculated based on production rates produced during the year.Our depletion and accretion costs decreased as a result of a decrease in our oil and gas production. Our production costs decreased from $183,743 for the fiscal year ended October 31, 2011 to $101,690 for the fiscal year ended October 31, 2012, a decrease of $82,053.Our production costs decreased as a result of a decrease in our oil and gas production, but increased as a percentage of sales from 15% to 22%. During the fiscal year ended October 31, 2012, writedown of natural gas and oil properties was $314,906, compared to $nil for the fiscal year ended October 31, 2011.This was due to the disposal of the Company’s wells in Oklahoma and the increasing decline in the life of the remaining wells. We had an unrealized loss on held for sale marketable security of $112,000 for the fiscal year ended October 31, 2012 as compared to an unrealized loss on held for sale marketable security of $64,000 for the fiscal year ended October 31, 2011.The value of our shares in Lexaria Corp. at October 31, 2012 was $0.12 per share, as compared to $0.26 per share as at October 31, 2011, giving rise to the increase in such unrealized loss. Liquidity and Capital Resources As of October 31, 2012, we had cash and short term investments of $940,512 and working capital of $1,113,259, compared to cash and short term investments of $801,047 and working capital of $1,365,078 as of October 31, 2011. During the fiscal year ended October 31, 2012, net cash used in operating activities was $127,972, compared to net cash of $405,959 provided by operating activities for the fiscal year ended October 31, 2011. This difference was due to a reduction in revenue from the previous year and the resulting increased net loss for fiscal 2012. 17 Net cash provided by investing activities during the fiscal year ended October 31, 2012 was $267,437, compared with $25,941 used during the fiscal year ended October 31, 2011.We used $283,587 in cash for our oil and gas interests compared to $624,771 during the previous year.We received $552,144 from the sale of our Mississippi assets and Three Sands Project during the 2012 fiscal year and $200,000 from the sale of its Mississippi assets during the 2011 fiscal year. No cash was provided by or used in financing activities during the fiscal years ended October 31, 2012 and 2011. Recent Accounting Pronouncements See footnote #1 to the financial statements. Off-Balance Sheet Arrangements We did not have any off-balance sheet arrangements as of October 31, 2012. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not required for smaller reporting companies. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. 18 [EXCELSIS LETTERHEAD] REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Brinx Resources Ltd. We have audited the accompanying balance sheets of Brinx Resources Ltd. as of October 31, 2012 and 2011 and the related statements of comprehensive income, stockholders’ equity and cash flows for each of the years in the two-year period ended October 31, 2012. Brinx Resources Ltd.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Brinx Resources Ltd. as of October 31, 2012 and 2011, and the results of its operations and its cash flows for each of the years in the two-year period ended October 31, 2012 in conformity with accounting principles generally accepted in the United States of America. /s/ Excelsis Accounting Group Excelsis Accounting Group Reno, NV January 29, 2013 1495 Ridgeview Drive, Ste. 200, Reno, Nevada 89519 Tel: 775.332.4200 · Fax: 775.332.4210 www.excelsisaccounting.com 19 BRINX RESOURCES LTD. BALANCE SHEETS October 31, OCTOBER 31, ASSETS Current assets Cash and cash equivalents $ $ Investment - Certificate of deposit Marketable securities Accounts receivable Prepaid expenses and deposit Total current assets Undeveloped mineral interests, at cost Oil and gas interests, full cost method of accounting, net of accumulated depletion Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Total current liabilities Asset retirement obligations Total liabilities Stockholders' equity Preferred stock - $0.001 par value; authorized - 25,000,000 shares Series A Preferred stock - $0.001 par value; authorized - 1,000,000.Issued and outstanding - 500,001 shares - Common stock - $0.001 par value; authorized - 100,000,000 shares Issued and outstanding - 24,629,832 shares Capital in excess of par value Accumulative other comprehensive loss ) ) Retained earnings ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements. 20 BRINX RESOURCES LTD. STATEMENTS OF COMPREHENSIVE INCOME/(LOSS) YEAR ENDED OCTOBER 31, REVENUES Natural gas and oil sales $ $ DIRECT COSTS Production costs Depletion and accretion General and administrative Loss on sale of natural gas and oil properties Writedown of natural gas and oil properties - Total Expenses ) ) OPERATING INCOME/(LOSS) ) ) OTHER INCOME Interest income Other Income - NET INCOME/(LOSS) ) ) OTHER COMPREHENSIVE INCOME/(LOSS), NET OF TAX Unrealized (loss) on held for sale marketable security ) ) COMPREHENSIVE INCOME/(LOSS) FOR THE YEARS $ ) $ ) Net Income/(Loss) Per Common Share - Basic $ ) $ ) - Diluted $ ) $ ) Weighted average number of common shares outstanding - Basic - Diluted The accompanying notes are an integral part of these financial statements. 21 BRINX RESOURCES LTD. STATEMENT OF STOCKHOLDERS' EQUITY PREFERRED STOCK COMMON STOCK Accumulative Capital in Other Total Number Number Excess of Retained Comprehensive Stockholders' of Shares Amount of Shares Amount Par Value Earnings (Loss) Equity BALANCES, October 31, 2010 - - - Comprehensive income / (loss) Unrealized (loss) on held for sale marketable security - ) ) Net (loss) - ) - ) Comprehensive (loss) BALANCES, OCTOBER 31, 2011 - $
